3/31/2021                  Case 1:20-cv-00298-CKK Document  34 Tracking
                                                        Detailed Filed 03/31/21 Page 1 of 2



                                                              TRACK ANOTHER SHIPMENT




                                                                        773113165225

                                                                       ADD NICKNAME




               Unable to deliver shipment, returned to shipper
               Recommended action: No action is required. The package is being returned to the shipper.



               No scheduled delivery date available at this time.



                                                        Scheduled delivery:
                                                             Pending


                                                                    DELIV E RY E XC E PTION
                                                                    ABU DHABI CITY, AB
                                                                    GET STATUS UPDATES


                                     FROM                                                                      TO

                             WASHINGTON, DC US                                                            ABU DHABI, AE




Travel History

  TI ME ZONE
  Local Scan Time


  Saturday, March 27, 2021

  3:20 PM                 ABU DHABI CITY AE              Returning package to shipper
                                                         Return tracking number 785271256288

  10:41 AM                ABU DHABI CITY AE              At local FedEx facility

  Thursday, March 25, 2021

  11:05 AM                ABU DHABI CITY AE              At local FedEx facility

  Wednesday, March 24, 2021

  8:50 AM                 ABU DHABI CITY AE              At local FedEx facility

  Tuesday, March 23, 2021

  8:28 AM                 ABU DHABI CITY AE              At local FedEx facility



https://www.fedex.com/fedextrack/?trknbr=773113165225&trkqual=2459283000~773113165225~FX                                  1/2
3/31/2021                    Case 1:20-cv-00298-CKK Document  34 Tracking
                                                          Detailed Filed 03/31/21 Page 2 of 2
    Sunday, March 21, 2021

    12:50 PM             ABU DHABI CITY AE       Delivery exception
                                                 Refused by recipient

    9:37 AM              ABU DHABI CITY AE       At local FedEx facility

    8:08 AM              ABU DHABI CITY AE       At local FedEx facility

    Saturday, March 20, 2021

    1:15 PM              ABU DHABI CITY AE       At local FedEx facility

    12:30 PM             ABU DHABI CITY AE       At local FedEx facility
                                                 Package not due for delivery

    Friday, March 19, 2021

    3:46 AM              DUBAI CITY AE           At destination sort facility

    Thursday, March 18, 2021

    4:53 AM              MEMPHIS, TN             Departed FedEx location

    4:40 AM              MEMPHIS, TN             In transit

    2:53 AM              MEMPHIS, TN             In transit

    Wednesday, March 17, 2021

    10:20 PM             MEMPHIS, TN             In transit

    8:42 AM              MEMPHIS, TN             Arrived at FedEx location

    Tuesday, March 16, 2021

    8:57 PM              WASHINGTON, DC          Left FedEx origin facility

    7:25 PM              WASHINGTON, DC          Picked up

    Tuesday, March 9, 2021

    3:30 PM                                      Shipment information sent to FedEx


Shipment Facts

TRACK I N G N U M B ER                        SERVI C E                                    WEIGHT
773113165225                                  FedEx International Economy                  1 lbs / 0.45 kgs

TOTAL P I E C E S                             TOTAL S H I P M E NT WEIGHT                  TERMS
1                                             1 lbs / 0.45 kgs                             Shipper


SHIPP E R R E F E R ENCE                      PACKAG I N G                                 SPECI A L H A N D L ING SECTION
McMahon and Associates                        FedEx Envelope                               Deliver Weekday

SHIP DAT E                                    STANDA R D T R A N SIT                       SCHED U L E D D E L IVERY
3/16/21                                       3/21/21 by 8:00 pm                           Pending




https://www.fedex.com/fedextrack/?trknbr=773113165225&trkqual=2459283000~773113165225~FX                                     2/2
